Citation Nr: 1809772	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-19 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES


1.  Entitlement to service connection for pulmonary fibrosis, claim as a lung condition, to include as secondary to degenerative arthritis of lumbosacral spine with degenerative disc disease.

2.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Nancy Lavranchuk, Agent




ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran had active duty service November 1965 to November 1972.

These claims come before the Board of Veterans' Appeals (Board) on appeal from January 2012 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In December 1, 2016, correspondence the Veteran's representative clarified that the only issues remaining on appeal are those set forth on the first page of this decision.

The issue of pulmonary fibrosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 17, 2017, the Veteran's ischemic heart disease required continuous medication and was productive of a workload of 7 METs but not greater than 10 METs, but was not manifested by any finding of cardiac hypertrophy or dilatation.

2.  Since April 17, 2017, the Veteran's coronary artery disease was manifested by a disability that displayed a workload greater than 3 METs but not greater than 5 METs resulting in dyspnea, without evidence of cardiac hypertrophy or dilatation.

3.  The Veteran meets the schedular requirement for TDIU, and his service-connected disabilities render him unemployable.


CONCLUSIONS OF LAW

1.  Prior to April 17, 2017, the criteria for an evaluation in excess of 10 percent for ischemic heart disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.104, DC 7005 (2017).

2.  From April 17, 2017, the criteria for an evaluation of 60 percent for ischemic heart disease have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.104, DC 7005 (2017).

3.  The criteria for an award of TDIU are met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

II. Increased Rating

A. Legal Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321 (2017); see generally, 38 C.F.R. § Part IV (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2017).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017); see also 38 C.F.R. § 3.102 (2017).  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2017); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

B. Merits of the Claim

The Veteran's cardiac disability has been rated as 10 percent disabling from January 21, 2011, pursuant to DC 7005.

Under DC 7005, a 10 percent evaluation is warranted where there is workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or, continuous medication required.  A 30 percent evaluation is warranted where there is workload of greater than 5 METs but not greater than 7 METs resulting in resulting in dyspnea, fatigue, angina, dizziness or syncope; or, where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  A 60 percent evaluation is warranted where there is evidence of more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally, a 100 percent evaluation is warranted where there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

March 2011 treatment records from the Richmond VAMC show the Veteran has active coronary artery disease with risk factor control.  The Veteran denied chest pain, shortness of breath, dizziness, or palpitation.  

At a September 2011 VA heart examination, the Veteran reported continuous medications for control of his ischemic heart condition.  The examiner noted a medical history consistent with percutaneous coronary intervention, myocardial infarction, and pacemaker placement.  The examiner indicated there was no evidence of congestive heart failure, cardiac hypertrophy, or dilation.  It was noted that his most recent diagnostic exercise test was in 2004, at which time a METS level of 7.2 was assigned.  No symptoms of fatigue, angina, dyspnea, dizziness, or syncope were reported.  The examiner also noted left ventricular ejection fraction of 60 percent from 2004 testing.  

An August 2013 Centra Health Cardiovascular Group treatment record notes complaints by the Veteran of progressive dyspnea and chest pain.  A nuclear stress test revealed two small reversible defects and the Veteran was referred for left and right catheterization.  Testing showed an estimated ejection fraction between 50 percent and 55 percent.  

In a February 2014 Centra Health Cardiovascular Group treatment record, the treating physician noted that, since the August 2013 catheterization, the Veteran has been stable overall.  The Veteran reported occasional sharp pains on his right side, fatigue and intermittent palpitations.  The Veteran has shortness of breath with exertion that is currently stable.  The Veteran denied dizziness.

The Veteran underwent another VA heart examination in September 2016.  It was noted that the Veteran had ischemic heart disease that was treated with continuous medication.  It was noted that coronary artery disease and heart block were diagnosed in 1991 and 2001, respectively.  He did not have congestive heart failure.  The examiner conducted an interview-based METs test and determined that the lowest activity level at which the Veteran reported symptoms of dyspnea and fatigue was with activities such as eating, dressing, showering, and walking for one to two blocks.  He estimated a METs level between 1 and 3.  However, the examiner further noted that the Veteran's estimated METS based on actual cardiac status was greater than 7, but not greater than 10.  The examiner reasoned that the Veteran had a normal LVEF noted on a 2013 cardiac catheterization report and most of his dyspnea is due to pulmonary fibrosis.

In an April 2017 Richmond VAMC treatment record, the exercise testing estimated a METs level of 4 with shortness of breath.  Moreover, the Veteran has associated dyspnea on exertion.  See May 2017 Richmond VAMC treatment record.

The Board finds that as of April 17, 2017, the Veteran is entitled to an evaluation of 60 percent for his service-connected ischemic heart disease.  According to the April 2017 treatment record, exercise testing provided METs level of greater than 3 METs but not greater than 5 METs with associated symptoms of dyspnea.  According to 38 C.F.R. § 4.104, a 60 percent evaluation is warranted when there a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope.  As there is evidence of workload greater than 3 METs but not greater than 5 METs resulting in dyspnea, the Board finds that a 60 percent evaluation is warranted beginning April 17, 2017.  See Id.

Prior to April 2017, there is no indication that the Veteran's heart disease was manifested by workload levels measured between 5 METs, but not greater than 7 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope.  In addition, there is no evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray studies.  While the Veteran did undergo numerous stent placements, this is not one of the criteria upon which a rating in excess of 10 percent may be based.  As such, a rating in excess of 10 percent prior to April 17, 2017, is not warranted.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that an evaluation of 60 percent for ischemic heart disease is warranted from April 17, 2017.  See 38 U.S.C. § 5107(b).  In this limited regard, the Veteran's claim is granted.  However, the preponderance of the evidence of record reflects that an evaluation in excess of 10 percent, prior to April 17, 2017, for ischemic heart disease, is not warranted.  This aspect of the Veteran's claim is denied.

Furthermore, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The issue of TDIU is discussed below.

III. TDIU

The Veteran contends that his service-connected disorders prevent him from engaging in substantially gainful employment and, therefore, that he is entitled to a total disability rating.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2015).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

As the Veteran's service-connected ischemic heart disease is now rated as 60 percent disabling, the Veteran meets the minimum schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  The Veteran is also service-connected for degenerative arthritis of the lumbosacral spine, currently evaluated as 20 percent disabling; right and left lower extremity radiculopathy, currently each evaluated as 20 percent disabling; diabetes mellitus, type II, currently evaluated as 20 percent disabling; and conjunctivitis, currently evaluated as 10 percent disabling.

A July 2014 VA Form 21-8940, "Veterans Application for Increased Compensation Based on Unemployability" shows that he completed two years of college and had additional education or training as a gun smith.  He reported that he last worked in 2012 as a bus driver before retiring.  The Veteran reported that he was unemployable because of his back, radiculopathy to the lower extremities, diabetes mellitus, conjunctivitis and ischemic heart disease.  

In September 2016, the Veteran received further examination due to his service-connected spine, diabetes mellitus, and ischemic heart disease.  The report of the September 2016 VA examinations reflects that the Veteran's conditions impacts his ability to work.  

During the Veteran's VA diabetes examination, the examiner opined that the use of insulin could interfere with certain types of employment, such as commercial driving.  Following the VA spine examination, the examiner indicated the Veteran's condition impacts his ability to work, as mobility is significantly impaired due to decreased ranges of motion and pain.  Finally, the VA heart examiner noted that the Veteran's heart condition impacts his ability to work based on some limitation in exercise capacity, although his pulmonary fibrosis is the primary contributor.

Given his level of education, training, and work experience, the weight of the evidence shows that the severity of the service-connected disabilities renders the Veteran incapable of obtaining and retaining substantially gainful physical and sedentary employment.  Thus, in resolving all doubt in the Veteran's favor, the Board concludes TDIU is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Prior to April 17, 2017, an initial rating in excess of 10 percent for ischemic heart disease is denied.

From April 17, 2017, an initial rating in excess of 60 percent for ischemic heart disease is granted.

A TDIU is granted
	

REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

Post-service Richmond VA outpatient treatment records show that in April 2006, the Veteran was found to have chronic lung disease at the bases bilaterally with interstitial opacities in both lungs consistent with chronic interstitial lung disease.  Following a CT scan in February 2016, the Veteran was diagnosed with diffuse interstitial pulmonary fibrosis.  Moreover, the treatment records note the Veteran was exposed to Agent Orange and aviation fuel while in the military.  However, the Veteran's medical providers did not indicate the cause or likely etiology of the Veteran's lung disease.  

Furthermore, in a December 2016 correspondence, the Veteran's representative brought up secondary theory of entitlement based on degenerative arthritis of his lumbosacral spine.  The Veteran's representative noted that medical treatises indicate that up to 40 percent of all rheumatoid arthritis sufferers have pulmonary function abnormalities indicative of interstitial fibrosis or restrictive lung disease

In light of the Veteran's exposure to asbestos during active service, his post-service findings consistent with pulmonary fibrosis, and the indication that his lung disease may be related to service connected disability, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any currently diagnosed lung disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed lung disease.  Any indicated studies should be performed.  The examiner must review the claims file and the report should note that review.  Based on the examination results and a review of the record, the examiner should respond to the following:

Does the Veteran have a currently diagnosed lung disability, to include pulmonary fibrosis and interstitial lung disease?

For any currently diagnosed lung disability, is at least as likely as not that the current lung disease had onset during active service or is related to any in-service disease, event, or injury, to include exposure to herbicide and/or aviation fuel?

Furthermore, the examiner must provide an opinion as to whether it is at least as likely as not that the current lung disability is either caused or aggravated by the service-connected degenerative arthritis of the lumbosacral spine.

The examiner should note that this question requires two opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means any worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity for the lumbar spine disability.

The examination report must include a complete rationale for all opinions expressed.

2.  Thereafter, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


